PER.CURIAM.
The use of the words “Wunderhose” by the complainant and “Wonderfoot” by the defendant were practically synchronous. The action was commenced by filing the bill of complaint in March, 1911, but the motion for a preliminary injunction was not made until August, 1912, a year and four months thereafter.
The defendant is conceded to be amply responsible for any damages the complainant may recover. No irreparable injury is shown by the complainant, and, in view of the fact that the parties deal in hosiery which differs greatly in material and price, it is not easy to perceive how the complainant can be seriously injured pending the trial.- Other than the fact that both parties deal in hosiery, there is slight similarity in the manner in which their goods are offered for sale, and it is at least doubtful whether any confusion can arise in the minds of the purchasing public regarding them.
The testimony as to unfair competition is indeterminate, but the presumptions are against the proposition that the defendant needed to resort to any unfair methods in selling its high-priced silk stockings in competition with the complainant’s low-priced cotton stock-*779lugs. We do not deem it necessary to decide these questions definitely at this stage of the litigation. It is enough that they are not so clearly established in the complainant’s favor as to warrant the issuing of a preliminary injunction.
Order is affirmed